Name: Commission Regulation (EEC) No 1635/82 of 24 June 1982 abolishing the countervailing charge on peaches originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /42 Official Journal of the European Communities 25. 6 . 82 COMMISSION REGULATION (EEC) No 1635/82 of 24 June 1982 abolishing the countervailing charge on peaches originating in Spain tion , indicates that the application of the first subpara ­ graph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the coun ­ tervailing charge on imports of these products origina ­ ting in Spain can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1562/82 of 17 June 1982 (3) introduced a countervailing charge on peaches originating in Spain ; Whereas the present trend of prices for these products on the representative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 3011 /81 (*), recorded or calculated in accor ­ dance with the provisions of Article 5 of that Regula ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1562/82 is hereby repealed. Article 2 This Regulation shall enter into force on 25 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 5 . 1972, p . 1 . (J) OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ Nc L 172, 18 . 6 . 1982, p . 28 . (4) OJ No L 220 , 10 . 8 . 1974, p . 20 . O OJ No L 301 , 22. 10 . 1981 , p . 18 .